Citation Nr: 1414530	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-16 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1975 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records reveal the Veteran's hearing loss MAY HAVE PRE-EXISTED service.  Because the issues of hearing loss and tinnitus are inextricably intertwined, the Board is remanding this claim for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule another VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim as it will require deciding this claim based on the existing evidence.  38 C.F.R. § 3.655 (2013).

The examination should include all necessary diagnostic testing or evaluation and should include consideration of the results of the testing that has been done to date, including during the prior VA compensation examination in April 2010.  Therefore, the claims file, including a complete copy of this Remand, must be made available for review of the pertinent medical and other history.  

The examiner is advised that the Veteran's January 1975 induction examination APPEARS TO reveal hearing loss which pre-existed service - WHICH THE EXAMINER MUST NOTE AND EXPLAIN.  Thus, the April 2010 examiner's conclusion that the Veteran had normal hearing upon induction IS OTHERWISE UNEXPLAINED. GIVEN THAT HIS CONCLUSION IS OTHERWISE UNEXPLAINED, the examiner is asked to first confirm whether the Veteran has bilateral hearing loss and tinnitus.  

Assuming he does, the examiner must also provide an opinion as to: 

(1) Did the Veteran's military service chronically aggravate the pre-existing hearing loss, that is, permanently exacerbate the hearing loss beyond its natural progression?

(2) As the Veteran's tinnitus did not pre-exist service, what is the likelihood (very likely, as likely as not, or unlikely) that the tinnitus incepted during his military service or is otherwise related or attributable to his service or dates back to his service?



The examiner's attention is called to the multiple audiograms contained in the Veteran's service treatment records.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

2. Then readjudicate the claim for service connection for bilateral hearing loss and tinnitus on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


